Case: 13-1003    Document: 21    Page: 1     Filed: 11/27/2012




          NOTE: This order is nonprecedential.


   Wniteb ~tate~ ~ourt of §ppeaI~
       for tbe jfeberaI ~irtUit

                   ALEXSAM, INC.,
                   Plaintiff-Appellant,

                           v.
                   PIER 1 IMPORTS,
                Defendant-Cross Appellant.


                    2013-1003, -1026


   Appeals from the United States District Court for the
Eastern District of Texas in case no. 08-CV-0015, Judge
Michael H. Schneider.


                      ON MOTION


                       ORDER
   Upon consideration of Metromedia Steakhouses Com-
pany's motion to reform the caption,
Case: 13-1003      Document: 21      Page: 2     Filed: 11/27/2012




 ALEXSAM, INC. v. PIER 1 IMPORTS, INC.                        2



       IT Is ORDERED THAT:

     The motion is granted. The official caption is revised
 as reflected above.

                                         FOR THE COURT


                                          /s/ Jan Horbaly
                                         Jan Horbaly
                                         Clerk
 s25